Print Page 1 of 2

From: Don Greenbaum (don@aurumtel.com)

To: dhancel @aol.com; atomicperformance@bellsouth.net;
Date: Thu, February 21, 2013 2:46:42 PM

Ce:

Subject: Fwd: RE: Qatar Return for all 3 cars

David and Terry:

The cars at at:

Swissport

11405 W Irving Park
Chicago, IL 60666
(773) 462-9424

Attn: Imports

Freight can be picked up on weekends too
Hours 0830-1730

Terry that 5:30 cutoff might affect you (as well as the snow I guess).
Please print this and take the pages relevant to the cars you are getting. (sorry they sent them to me all bundled in one pdf.
After you retrieve the cars and everything is safe please send me an email.

Don

X-Forefront-Antispam-Report: CIP:98.191.153.138;KIP:(null);UIP:(null);IP V:-NLLH:MAILSRV3.aeronet.com;RD: wsip-98-191-153-
138.0c.0c.cox.net;EF VD:NLI

X-SpamScore: -8

X-BigFish: VS-8

(zzbb2d198d1937 115421c85dh13fel 1432140 15162a3Izz1 f42h1ee6h1de0h1202h1e76h1d1ah1d2ahzz8275bh 1 8602ehz2fh793h2a8h668h839hd25hMah1288h12aShi 2bdh]
From: Mircea Calin <mcalin@aeronet.com>

To: Don Greenbaum <don@aurumtel.com>

CC: Carlo Messa <cmessa@aeronet.com>

Date: Thu, 21 Feb 2013 11:24:10 -0800

Subject: RE: Qatar Return for all 3. cars

Thread-Topic: Qatar Return for all 3. cars

Thread-Index: Acd4QXs VHcPzXsfJLRB+kYI1oNRDJsgAChUig

Accept-Language: en-US

X-MS-Has-Attach: yes

X-MS-TNEF-Correlator:

acceptlanguage: en-US

X-OriginatorOrg: aeronet.com

Hello Don

Freight can be picked up on weekends too

Hours 0830-1730

See attached delivery orders

We are taking them along with the terminal fees to the airline today

Please ensure the carriers will have a copy of the delivery order along with the clearance

Thank you & Best Regards

Mircea Calin

Import & Domestic Operations

Aeronet Chicago

1088 W Thorndale Ave Bensenville IL 60106
Tel:630-766-2900 Fax: 630-766-6320

email: mcalin@aeronet.com

Website: www.aeronet.com

"Voted Top North America Agent for APLN 2009"

-----Original Message-----

From: Don Greenbaum [mailto:don@aurumtel.com]
Sent: Thursday, February 21, 2013 12:13 PM

To: Mircea Calin

Cc: Carlo Messa

Subject: RE: Qatar Return for all 3 cars

Pickup of one car:
157-18400826 Serial 13PRO1
Terry Hope

Alanabi Racing

Pickup of 2 cars:
157-18400841 Serial PCC2130310

http://us.mg205.mail.yahoo.com/dc/launch?.gx=1&.rand=1351694922&action=showLette... 2/22/2013

 
Print Page 2 of 2

157-18400830 Serial A041874
David Hance
NY Motorsports

Please confirm weekend pickup is available, the address of pickup and what
hours they can come. A name and phone number would be helpful too.

Thanks,
Don

At 12:27 PM 2/21/2013, Mircea Calin wrote:

>Hello Don

>

>AlIl 3 shipments are cleared customs

>Can you please advise who will pick up the cargo so we can do our
>delivery orders

>

>Thank you & Best Regards

>Mircea Calin

>Import & Domestic Operations

>Aeronet Chicago

>1088 W Thomdale Ave Bensenville IL 60106
>Tel:630-766-2900 Fax: 630-766-6320

>email: mcalin@aeronet.com

>Website: www.aeronet.com

>

>"Voted Top North America Agent for APLN 2009"

>From: Mircea Calin

>Sent: Wednesday, February 20, 2013 1:42 PM
>To: Don Greenbaum

>Cc: Carlo Messa; Mircea Calin

>Subject: RE: Qatar Return 3rd car

>

>Thank you Don
>

>Well received the docs for the third shipment Will proceed with customs
>release once shipment arrives and will advise you once cleared and if
>any issues

>

>

>Thank you & Best Regards

>Mircea Calin

>Import & Domestic Operations

>Aeronet Chicago

>1088 W Thorndale Ave Bensenville IL 60106

>Tel:630-766-2900 Fax: 630-766-6320

>email: mealin@aeronet.com

>Website: wwiw.aeronet.com

>
>"Voted Top North America Agent for APLN 2009"

>-----Original Message-----

>From: Don Greenbaum [mailto:don@aurumtel.com
>Sent: Wednesday, February 20, 2013 1:31 PM
>To: Mircea Calin

>Subject: Qatar Return 3rd car

>

>3rd return

>
>Don

Please consider the environment before printing this email
Don Greenbaum

Aurum Telemedia Co, 27 Pill Hill Lane, Duxbury, MA 02332 phone: 781 934 5534 Aurum London: 319 EndsleIgh Court, London, UK Cell: 44 7583 493529
Aurum Middle East: Qatar Cell: 97150 553 5228 www,gulftrackservices.com www.aurumel com www.artificialcopnition.com

http://us.mg205.mail.yahoo.com/de/launch?.gx=1 & .rand=1351694922&action=showLette... 2/22/2013

 
